Citation Nr: 1217440	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the RO held that new and material evidence had been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; however, service connection was not warranted.  The RO revisited the matter in May 2008 and again held that service connection was not warranted for an acquired psychiatric disorder.

Notwithstanding the RO's January 2008 decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)
Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set out on the title page.

In February 2012, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals during a videoconference hearing.  A transcript of the proceeding is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied service connection for multiple mental disorders to include anxiety disorder, depressive disorder, delusional disorder, personality disorder and PTSD in unappealed September 2003 rating decision.

2.  The evidence added to the record since the last final decision in September 2003 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim for service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was previously considered and denied by the RO in a rating decision dated in September 2003.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, no new and material evidence was added to the record within a year of the issuance of that decision such as to keep it from becoming final.  See 38 C.F.R. § 3.156(b).

In June 2007, the Veteran requested that his claim for service connection for an acquired psychiatric disorder, to include PTSD, be reopened.  In January 2008, the RO held that new and material evidence had presented; however, service connection was not warranted.  In April 2008, within a year of the January 2008 rating decision, the Veteran submitted a statement that he had received psychiatric treatment during service and that he had experienced psychiatric symptomatology since the in-service attack while stationed in Yuma, Arizona.  The RO treated the April 2008 statement as a claim to reopen and readjudicated the matter in May 2008.  The Board, however, finds that the January 2008 was not final as the Veteran submitted his statement within a year of the issuance of that decision.  See 38 C.F.R. § 3.156(b).

As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a lumbar spine disorder.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the Veteran's original claim for service connection was initially denied in a September 2003 rating decision.  In that decision, the RO noted that there was no evidence of a diagnosis of PTSD and there was no evidence of nexus between the Veteran's other psychiatric disorders and his period of service.  

The evidence associated with the claims file subsequent to the September 2003 rating decision includes VA medical records as well as the Veteran's assertions and testimony of diagnoses of an acquired psychiatric disorder, to include PTSD.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.   

The additional evidence is certainly new, in that it was not previously of record. With regard to whether the evidence is material, the Board notes that there is evidence of a current diagnosis of PTSD within the VA treatment records.  The Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  The Veteran provided new information that has never been considered and that directly relates to whether the Veteran has a current diagnosis of PTSD.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, does not end the Board's inquiry. VA must now proceed to evaluate the merits of the claim, including developing appropriate medical evidence, as detailed below.

The veteran alleges entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as due to an in-service personal assault.  A review of the Veteran's service treatment records demonstrates that he was diagnosed as having an aggressive personality disorder and deemed unsuitable for service.  Subsequent post-service VA treatment records demonstrate various psychiatric diagnoses to include, adjustment disorder, nonspecific personality disorder and PTSD.

The Veteran has not been afforded a VA psychiatric examination in conjunction with his reopened claim for service connection for an acquired psychiatric disorder, to include PTSD.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Thus, prior to any further appellate consideration of the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, VA should schedule the Veteran for an examination to determine the etiological relationship, if any, between any currently diagnosed acquired psychiatric disorder, to include PTSD, and his period of military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to include PTSD, which is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  If any such records cannot be located, this should be indicated in the record and communicated to the Veteran. 

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination with a psychiatrist to ascertain the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include PTSD, found to be present.  The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination render an opinion as to the following: 

a) The examiner shall clarify the Veteran's diagnosis and specifically comment on whether the Veteran has a diagnosis of PTSD, and/or any other psychiatric disorder, consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders; 

b) If the Veterans is diagnosed with a psychiatric disorder(s), for each diagnosed psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its clinical onset during his period of active military service, within the initial post-service year, or is in anyway related to service. 

c) The examiner should also comment on if any psychiatric disorder preexisted service, and if so, if it is at least as likely as not (i.e., probability of 50 percent or greater) that any such disorder underwent an increase in severity beyond the natural progression of the disease due to a superimposed disease or injury that occurred in service. 

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


